


110 HR 7021 IH: Wrongful Convictions Tax Relief Act of

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7021
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Larson of
			 Connecticut (for himself, Mr. Sam
			 Johnson of Texas, and Mr. Bishop of
			 Georgia) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  benefits to individuals who have been wrongfully incarcerated.
	
	
		1.Short titleThis Act may be cited as the
			 Wrongful Convictions Tax Relief Act of
			 2008.
		2.Exclusion for
			 wrongfully incarcerated individuals
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139B the following
			 new section:
				
					139C.Certain
				amounts received by wrongfully incarcerated individuals
						(a)Exclusion from
				gross incomeGross income shall not include—
							(1)in the case of any
				wrongfully incarcerated individual, any civil damages, restitution, or other
				monetary award (including compensatory or statutory damages and restitution
				imposed in a criminal matter) relating to the incarceration of such individual
				for the covered offense for which such individual was convicted, and
							(2)in the case of a
				qualified wrongfully incarcerated individual, the first $50,000 of income
				received by such individual in any taxable year beginning after December 31,
				2007.
							(b)Limitation
				relating to income exclusion
							(1)In
				generalThe exclusion under subsection (a)(2) shall not apply to
				any qualified wrongfully incarcerated individual for any taxable year other
				than a taxable year in the qualified benefit period with respect to such
				individual.
							(2)Qualified
				benefit periodFor purposes of paragraph (1), the term
				qualified benefit period means, with respect to any qualified
				wrongfully incarcerated individual, the first 15 taxable years ending after the
				first date on which such individual is a wrongfully incarcerated
				individual.
							(3)Limitation based
				on years of incarcerationIn the case of a qualified wrongfully
				incarcerated individual who served a sentence of imprisonment of less than 15
				years for the covered offense with respect to which such individual is a
				qualified wrongfully incarcerated individual, the number of full years that
				such individual was so imprisoned shall be substituted for 15 in
				paragraph (2).
							(4)Termination of
				exclusion upon conviction of subsequent offenseIf a qualified wrongfully incarcerated
				individual is convicted of a criminal offense under Federal or State law that
				is punishable by more than 1 year imprisonment at any time during the qualified
				benefit period, subsection (a)(2) shall not apply to the taxable year which
				includes the date of such conviction and all subsequent taxable years.
							(c)Wrongfully
				incarcerated individualFor purposes of this section—
							(1)In
				generalThe term wrongfully incarcerated individual
				means an individual—
								(A)who was convicted
				of a covered offense,
								(B)who served all or
				part of a sentence of imprisonment relating to that covered offense, and
								(C)(i)who was pardoned,
				granted clemency, or granted amnesty for that covered offense because that
				individual was innocent of that covered offense, or
									(ii)(I)for whom the judgment of
				conviction for that covered offense was reversed or vacated, and
										(II)for whom the indictment,
				information, or other accusatory instrument for that covered offense was
				dismissed or who was found not guilty at a new trial after the judgment of
				conviction for that covered offense was reversed or vacated.
										(2)Covered
				offenseThe term covered offense means any criminal
				offense under Federal or State law, and includes any criminal offense arising
				from the same course of conduct as that criminal offense.
							(d)Qualified
				wrongfully incarcerated individualFor purposes of this section,
				the term qualified wrongfully incarcerated individual means a
				wrongfully incarcerated individual who, except for the covered offense
				described in subsection (c)(1)(A), has never been convicted of a criminal
				offense (other than a juvenile offense) under Federal or State law that is
				punishable by more than 1 year imprisonment.
						(e)Reporting
				requirementsFor purposes of
				this section and section 36, the Secretary to impose such reporting
				requirements as the Secretary determines necessary or appropriate to carry out
				this section, including a requirement that the individual include with the
				return of tax for the taxable year a statement or attestation that the
				individual has not been subsequently convicted of a crime within the meaning of
				subsection (b)(4).
						.
			(b)Conforming
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 139B the following new item:
				
					
						Sec. 139C. Certain amounts received by wrongfully incarcerated
				individuals.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning before, on, or after the date of the enactment of this
			 Act.
			3.Refundable credit
			 for employment taxes paid by wrongfully incarcerated individuals
			(a)Allowance of
			 refundable creditSubpart C of part IV of subchapter A of chapter
			 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is
			 amended by redesignating section 36 as section 37 and by inserting after
			 section 35 the following new section:
				
					36.Employment taxes
				of wrongfully incarcerated individuals
						(a)In
				generalIn the case of a qualified wrongfully incarcerated
				individual, there shall be allowed as a credit against the tax imposed by this
				subtitle for the taxable year an amount equal to the sum of—
							(1)50 percent of the
				taxes imposed on the self-employment income of such individual under
				subsections (a) and (b) of section 1401 during the taxable year, plus
							(2)the taxes imposed
				on the wages received by such individual with respect to employment under
				subsections (a) and (b) of section 3101 during the taxable year.
							(b)Limitations
							(1)Dollar
				limitationThe total amount of wages and self-employment income
				taken into account under subsection (a) with respect to any individual for any
				taxable year shall not exceed $50,000.
							(2)Taxable year
				limitationThe credit under subsection (a) shall not be allowed
				to any qualified wrongfully incarcerated individual for any taxable year other
				than a taxable year in the qualified benefit period determined with respect to
				such individual under paragraphs (2) and (3) of section 139C(b).
							(3)Termination of
				credit upon conviction of subsequent offenseIf a qualified wrongfully incarcerated
				individual is convicted of a criminal offense under Federal or State law that
				is punishable by more than 1 year imprisonment at any time during the qualified
				benefit period (as so determined), subsection (a) shall not apply to the
				taxable year which includes the date of such conviction and all subsequent
				taxable years.
							(c)Qualified
				wrongfully incarcerated individualFor purposes of this section,
				the term qualified wrongfully incarcerated individual has the
				meaning given to such term under section 139C(d).
						(d)ReferenceFor
				reporting requirement, see section
				139C(e).
						.
			(b)Conforming
			 amendments
				(1)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting , 36,
			 after 35,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section 36 and
			 inserting the following:
					
						
							Sec. 36. Employment taxes of wrongfully incarcerated
				individuals.
							Sec. 37. Overpayments of
				tax.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
